Citation Nr: 1644123	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-30 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to exposure to environmental toxins and service-connected asthmatic bronchitis.

3.  Entitlement to service connection for trapezius strain.

4.  Entitlement to service connection for an upper respiratory disorder, to include non-resolving upper respiratory infection, chronic obstructive pulmonary disease and allergic rhinitis.

5.  Entitlement to service connection for a left foot neuroma.

6.  Entitlement to service connection for an umbilical hernia, status post-surgical repair.

7.  Entitlement to service connection for hypothyroidism, to include as secondary to environmental toxin exposure, ionizing radiation, and exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to environmental toxin exposure and service-connected hypertension, hypertensive retinopathy, and left branch retinal vein occlusion.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to July 1997. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

In July 2009, the Veteran testified at a Travel Board hearing held before an Acting Veterans Law Judge who has retired.  Therefore, the Veteran was afforded another opportunity for a hearing before a Veterans Law Judge but in September 2016 he indicated that he did not want another Board hearing.

In February 2010, the Board remanded the issues of entitlement to service connection for a left foot neuroma; an umbilical hernia, status post-surgical repair; chronic trapezius strain; and a non-resolving upper respiratory infection.

In a May 2010 statement, the Veteran claimed entitlement to service connection for chronic obstructive pulmonary disease (COPD) and allergic rhinitis.  Though the RO treated the COPD claim as part of a claim for an increased rating for asthmatic bronchitis, the RO has not adjudicated a claim of entitlement to service connection for chronic obstructive pulmonary disease.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal regarding a non-resolving upper respiratory infection includes chronic obstructive pulmonary disease and allergic rhinitis.

In a May 2010 claim, the Veteran asserted that his sleep apnea is secondary to chronic obstructive pulmonary disease.  In an April 2011 notice of disagreement, the Veteran asserted that the hypothyroidism may be secondary to an in-service radioactive spill, drinking contaminated water at Camp Lejeune, or in-service exposure to environmental toxins.  He also reported that his diabetes mellitus may be related to hypertension and hypertensive retinopathy.  In an August 2011 statement, the Veteran in essence claimed that the sleep apnea, hypothyroidism, and diabetes mellitus were all related to in-service exposure to environmental toxins.  In May 2016, the Veteran's counsel submitted a medical opinion as well as medical treatise information relating the Veteran's sleep apnea to asthma.  Therefore, the issues on appeal as to sleep apnea, hypothyroidism, and diabetes mellitus are as stated on the first two pages of this decision.

In March 2014, the Veteran perfected an appeal of the following issues: entitlement to increased ratings for left lower extremity neuralgia of the sciatic nerve, duodenal ulcer, hypertensive retinopathy with left branch retinal vein occlusion, and thoracolumbar osteoarthritis; entitlement to service connection for schizophrenia; and entitlement to a total rating based on individual unemployability.  The RO, however, has not certified these issues for appeal.  Thus, these issues are not before the Board at this time.

In August 2016, the Veteran's counsel waived initial agency of original jurisdiction consideration of all evidence received since a July 2013 statement of the case addressing the claims regarding sleep apnea, hypothyroidism, and diabetes mellitus, and since a July 2014 supplemental statement of the case addressing the post-remand claims.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a Morton's neurectomy and an umbilical hernia surgical repair have been raised by the record in a May 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

All issues except the issues regarding sleep apnea and trapezius strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied entitlement to service connection for sleep apnea on the basis that there was no evidence indicating that sleep apnea was related to active service.

2.  The evidence associated with the electronic claims file since the August 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  

3.  The weight of the evidence shows that the sleep apnea was caused by the service-connected asthmatic bronchitis.

4.  The evidence is in equipoise as to whether the Veteran has had chronic trapezius strain during the appeal period.

5.  The evidence is in equipoise as to whether the Veteran had chronic trapezius strain in service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Sleep apnea was caused by the service-connected asthmatic bronchitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4.  Resolving doubt in the Veteran's favor, trapezius strain was incurred in active service.  U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

The requirements of the VCAA have been met to the extent necessary to determine whether the claim of entitlement to service connection for sleep apnea should be reopened and whether service connection should be granted for sleep apnea as well as whether service connection should be granted for trapezius strain.  Given the favorable decisions below for these claims, a detailed explanation of how VA complied with the VCAA is unnecessary.

Law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).







Analysis

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea

In an August 2008 rating decision, the RO denied a claim of entitlement to service connection for sleep apnea on the basis that the sleep apnea was not related to active service.

In the May 2010 claim, the Veteran asserted that his sleep apnea is secondary to chronic obstructive pulmonary disease.  In May 2016, the Veteran's counsel submitted a medical opinion as well as medical treatise information relating the Veteran's sleep apnea to asthma.  A new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for sleep apnea.

At the time of the August 2008 rating decision, the evidence of record consisted of service treatment records and VA treatment records.  The service treatment records do not show a diagnosis of sleep apnea.  VA treatment records reveal a diagnosis of sleep apnea.

In an April 2016 statement, a private doctor opined that it is as likely as not that the Veteran's asthma aided in the development of and permanently aggravated the obstructive sleep apnea.  A January 2015 article from The Journal of the American Medical Association titled Association Between Asthma and Risk of Developing Obstructive Sleep Apnea concludes that asthma is associated with increased risk of new-onset obstructive sleep apnea.

Given that the Veteran has service-connected asthmatic bronchitis, this private doctor's statement and medical treatise information relates an unestablished fact necessary to substantiate his claim, which is evidence tending to link current sleep apnea to the service-connected asthmatic bronchitis under his new theory of entitlement, i.e., secondary service connection.  Thus, the evidence is considered new and material, and the claim is reopened.  

Entitlement to service connection for sleep apnea, to include as secondary to exposure to environmental toxins and service-connected asthmatic bronchitis

The Board has reopened the Veteran's claim.  Given the decision below, the Veteran is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The medical evidence shows that the Veteran had sleep apnea.  Therefore, Wallin element (1), current disability, is satisfied.

Service connection is in effect for asthmatic bronchitis.  Thus, Wallin element (2), service-connected disability, is met.

Turning to Wallin element (3), medical nexus, in the April 2016 statement, a private doctor opined that it is as likely as not that the Veteran's asthma aided in the development of and permanently aggravated the obstructive sleep apnea.  The doctor stated that research has shown that any condition that adversely affects a patient's breathing both contributes to and aggravates sleep apnea by making it harder to inhale, exhale, and absorb oxygen and that the more a patient's breathing is disturbed, the worse a patient's sleep apnea becomes.  The January 2015 article from The Journal of the American Medical Association titled Association Between Asthma and Risk of Developing Obstructive Sleep Apnea notes that the study prospectively examined the relationship of asthma with obstructive sleep apnea assessed with laboratory-based polysomnography and finds that preexistent asthma is a risk factor for the development of clinically relevant obstructive sleep apnea in adulthood over a four-year period.  The article concludes that asthma is associated with increased risk of new-onset obstructive sleep apnea.

The United States Court of Appeals for Veterans Claims (the Court) has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive." Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Court has, however, also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317).  The United States Court of Appeals for Federal Circuit (the Federal Circuit) held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000).

In this case, the medical treatise does not stand alone and there is supporting medical evidence from a private doctor indicating that the asthma aided in the development of sleep apnea.  There is no medical evidence indicating that the sleep apnea was not caused by asthmatic bronchitis.  Hence, service connection for sleep apnea by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for sleep apnea is warranted on a secondary basis by means of aggravation or, for that matter, a direct basis.

Entitlement to service connection for trapezius strain

The Veteran filed his claim in April 2006.  There is conflicting medical evidence on whether the Veteran has had chronic trapezius strain during the appeal period.  

An April 2006 VA treatment record reflects that the Veteran had complained of upper back pain for the past three days that had resolved.  Physical examination revealed focal tenderness over the thoracic spine at T2-T3 with mild discomfort.  The assessments were asymptomatic back strain and back focal tenderness over the thoracic spine at T2-3 with mild discomfort.  An August 2006 VA treatment record shows that under history it was noted that the Veteran had trapezius strain in the area of T5-T6 with no history of surgery or injections for trigger points.  In a November 2007 statement to the Social Security Administration, a VA treating physician noted that the Veteran's trapezius muscle strain limits overhead reaching occasionally.  

At a September 2010 VA examination, the Veteran identified intrascapular pain between the shoulder blades up to the base on the neck that is noted with pushing and elevation of the shoulders.  The examiner did not note any abnormalities on physical examination.  The examiner noted that the claims file documents multiple episodes of acute upper back/trapezius muscle pain.  The examiner added that the Veteran's discomfort in the left trapezius muscle is likely a response to an acute injury and not an underlying condition or chronic strain.  The examiner concludes that there is no current evidence to support a finding of chronic trapezius muscle strain.  The examiner indicated that his pain is more consistent with acute re-injuries of the trapezius muscle and that there is no reported discomfort other than with mowing the lawn.  The examiner noted that there was mild functional impairment as subjectively reported.  The examiner further concluded that there is no evidence to support a muscle condition separate from the Veteran's service-connected thoracolumbar strain that began in service or within one year of separation.

Although VA treatment records and the VA doctor's statement to the Social Security Administration do not indicate that the trapezius strain is chronic, the VA doctor's statement suggests that it is a chronic disability since the doctor stated that the strain would occasionally limit overhead reaching.  As noted above, pursuant to McClain, service connection can be granted for a disability that resolves during the appeal period.  Given the VA treatment records showing thoracic spine tenderness and a diagnosis of trapezius strain, the Board finds that the evidence is in equipoise as to whether the Veteran has had chronic trapezius strain during the appeal period.  Hickson element (1), current disability, is satisfied.
 
The Veteran's service treatment records show that he treated six separate times over a 20-year period for trapezius strain, mid-back strain, or mid-back muscle spasm.  Accordingly, Hickson element (2), in-service incurrence or aggravation of a disease or injury, is established.

As for Hickson element (3), medical nexus, the question is whether the in-service trapezius strain was a chronic disease in service that he still had during the appeal period.  As noted above, the Veteran was treated six times in service for symptomatology involving the trapezius muscle in particular or the mid-back in general.  In March 1980, it was noted that the back pain had been a recurring problem since April 1979.  In March 1993, the trapezius strain was described as non-resolving in nature.  In light of the evidence of recurring strain in service the evidence is in equipoise as to whether the Veteran had chronic trapezius strain in service.  Given that the Veteran has had chronic trapezius strain during the appeal period, Hickson element (3), medical nexus, is met and service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

New and material evidence has been received to reopen a claim of service connection for sleep apnea.  

Entitlement to service connection for sleep apnea as secondary to the service-connected asthmatic bronchitis by way of causation is granted.

Entitlement to service connection for trapezius strain is granted.


REMAND

The September 2010 VA examiner noted that pulmonary function tests revealed asthma and chronic obstructive pulmonary disease.  The examiner then opined that there are no current pulmonary function tests or X-ray evidence of any chronic respiratory disorder or unresolving respiratory infection that began in service or within one year of separation and that are separate from the service-connected bronchial asthma.  The examiner, however, did not explicitly address whether the chronic obstructive pulmonary disease is a separate disease from the asthma or asthmatic bronchitis.  Moreover, there is a current diagnosis of allergic rhinitis.  Another VA examination is necessary to address whether the Veteran currently has chronic obstructive pulmonary disease that is separate from the service-connected asthma and asthmatic bronchitis and, if so, whether the chronic obstructive pulmonary disease is related to active service.  By the same token, an examination is necessary to address the nature of the allergic rhinitis.

As for the left foot neuroma, the Veteran testified that he had numbness in a left toe in service.  Hearing transcript, page 3.  A September 1995 service treatment record reflects that the Veteran did complain of numbness and pain in the left toes.  The September 2010 VA examiner did not address this treatment record when determining that there was no evidence to support the onset of Morton's neuroma during service or within one year of separation from service.  Therefore, another examination is necessary.

With regard to the umbilical hernia, the September 2010 VA examiner addressed an April 1981 service treatment record showing no evidence of a hernia.  The examiner, however, did not address a subsequent service treatment record dated in July of an unknown year in which the Veteran complained of localized pain supra the umbilical area and the assessment was probable muscle strain of the abdominal muscles.  A May 1984 service treatment record reflects that there was a cyst above the umbilical area.  Another examination is necessary to address these service treatment records.

The Veteran asserts that he had environmental toxin exposure to include hazardous waste and chemicals.  His DD Form 214 reflects that his primary specialty was packaging specialist and that he took a course in packaging of hazardous material for air transportation.  

As for the hypothyroidism, a VA examination is necessary to determine whether the disorder is related to environmental toxin exposure or exposure to contaminated water at Camp Lejeune.  By the same token, a VA examination is necessary to determine whether diabetes mellitus is related to environmental toxin exposure and service-connected hypertension, hypertensive retinopathy, and left branch retinal vein occlusion.

As the claims are being remanded for the above-mentioned reasons, the AOJ should ask the Veteran to identify treatment for the disorders subject to the remand and should obtain any identified treatment records.

Finally, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for left foot neuroma, postoperative residuals of an umbilical hernia, hypothyroidism, diabetes mellitus, and a respiratory disorder, to include allergic rhinitis and COPD, and obtain any identified treatment records.

3.  After development in 1 and 2 is completed, the AOJ should arrange for an evaluation or evaluations of the Veteran to determine the nature and likely etiology of his respiratory disorder, left foot neuroma, postoperative residuals of an umbilical hernia, hypothyroidism, and diabetes mellitus.  The Veteran's claims file must be reviewed by the examiner or examiners in conjunction with the examination or examinations.  Based on claims file review and examination of the Veteran, the examiner or examiners should provide opinions responding to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's current respiratory entities shown by the factual evidence of record that is a separate disability from the asthma and asthmatic bronchitis.  

(b)  Please opine on whether it is at least as likely as not (50% or better probability) that the Veteran has a current disability of chronic obstructive pulmonary disease that is a separate disability from the asthma and asthmatic bronchitis.

(c)  For each listed diagnosis regarding the respiratory system, to include allergic rhinitis, that is a separate disability from the asthma and asthmatic bronchitis, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the complaints/abnormal findings noted therein.

(d)  For left foot neuroma, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the complaints/abnormal findings noted therein to include the complaint of foot numbness and pain in the left toes (See September 1995 STR complaint of numbness and pain in the left toes).

(e)  For the postoperative residuals of an umbilical hernia repair, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the complaints/abnormal findings noted therein to include the muscle strain of the abdominal muscles and the cyst above the umbilical area (See undated July STR complaint of localized pain supra the umbilical area and assessment of probable muscle strain of the abdominal muscles; May 1984 STR cyst above umbilical area).

(f)  For hypothyroidism, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically environmental toxin exposure and exposure to contaminated water at Camp Lejeune.

(g)  For diabetes mellitus, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically environmental toxin exposure.

(h)  For diabetes mellitus, please opine whether such is at least as likely as not (50% or better probability) caused or aggravated by the hypertension, hypertensive retinopathy, and left branch retinal vein occlusion.

The examiner must explain the rationale for all opinions.

4.  Thereafter, the RO must undertake any additional necessary development and readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


